Citation Nr: 1241084	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-39 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a disorder of the right foot other than hammertoes and corns, to include pes planus and Achilles tendonitis, to include as secondary to service-connected bilateral hammertoes and corns.  

3.  Entitlement to an initial rating in excess of 10 percent for left ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1998 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran appeared at a Central Office hearing in September 2012.  A transcript is of record.  

The issues of entitlement to service connection for foot and neurological disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Anxiety disorder was first manifest during service


CONCLUSION OF LAW

Anxiety disorder was incurred during wartime service.  38 USC 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for entitlement to service connection for an anxiety disorder.   Therefore, no further development is needed with respect to these issues on appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran has appealed the denial of service connection for a psychiatric disorder.  The evidence supports the claim.  

During service, the appellant was seen of breathing and pressure.  The assessment was of claustrophobia.  Within days of separation from service, he filed a claim for service connection for a psychiatric disorder .  

The Veteran's service records do indicate that the Veteran was aboard USS Enterprise as an enlisted sailor.  The RO, in noting this, scheduled the Veteran for a VA psychiatric examination to determine if a chronic psychiatric disorder exits that is causally related to this service.  The returned opinion, dated in February 2008, was provided by a contract psychiatrist on a "fee basis."  This examiner noted that the Veteran had two shipboard service periods.  The examiner also noted the Veteran's complaints of sleeplessness associated with his later period of service on Enterprise, and stated that the Veteran experienced an anxiety disorder that was not otherwise specified.  That is to say, the 2008 VA examiner determined that the there was a current diagnosis of an anxiety disorder NOS, and that this disorder developed in service.  There are no opinions of record which contradict this opinion, and it is a corroboration of the Veteran's credible assertion.  

In essence, there are in-service manifestations, a current diagnosis and a link to service.  Service connection for an anxiety disorder is warranted.


ORDER

Entitlement to service connection for an anxiety disorder is granted.  


REMAND

Service Connection-Right Foot

The Veteran is currently in receipt of service-connected compensation benefits for hammertoes and corns bilaterally.  He contends, in essence, that he experiences another disorder of his right foot, to include alleged pes planus and Achilles tendonitis, and that such a disorder manifested in service, or, alternatively, has been caused or aggravated by his service-connected hammertoes and corns.  Further development is required before an adjudication can occur on this matter.  

The Veteran, at his personal hearing, has stated that he has not sought out additional treatment for his alleged other right foot problems due to a lack of funds to treat nonservice-connected manifestations.  He has, at his Central Office hearing, stated that since service, he has needed to use foot rubs and over-the-counter ointments to treat foot pain.  He has submitted a buddy statement from a former sailor who served with him, attesting to the fact that on one occasion, while the two men were aboard ship, the Veteran felt such pain in his lower extremities that he required assistance in navigating a stairwell.  

The Veteran's corns and hammertoes are, as noted, service-connected, and the Veteran has had surgery in May 2012 to correct hammertoe deformities.  The records of this procedure are associated with the claims file, and the treating podiatrist noted that a walking boot was necessary during the convalescent period.  The Veteran's service treatment records do not reflect other conditions of the feet as claimed; however, the Veteran has stated that he has used orthoses for a variety of foot ailments with limited relief.  At present, there is no VA podiatry examination addressing the nature and etiology of any other food disorder save for corns and hammertoes.  

As the Veteran has alleged symptoms of foot pain which, in his view, are attributable to pathology not part of the service-connected disability picture, and as the Veteran has submitted buddy statements which confirm allegations of lower extremity pain in service, the Board is of the opinion that a comprehensive podiatry examination is in order.  Essentially, the podiatrist should examine the Veteran's right foot and should determine, to the extent possible, if it is at least as likely as not that any current right foot disorder other than corns or hammertoes are present.  In that regard, should such a disorder be present, the examiner should opine as to if it is at least as likely as not that this disorder had causal origins in service, to include the noted episode of pain while traversing a shipboard stairwell or, alternatively, if such a disorder has in any way been caused or aggravated beyond the natural course of the disease process by the service-connected hammertoes and/or corns.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initial Rating-Ulnar Neuropathy

The Veteran is currently in receipt of a 10 percent disability evaluation for neuropathy in the left ulnar nerve.  Essentially, the Veteran contends that his disability is more severe than what is contemplated by the initial rating.  

The most recent VA examinations of record were afforded in April 2010 and August 2011; however, the purpose of these neurological assessments was to describe headaches.  

At the Central Office hearing, the Veteran alleged that his neurological condition has grown in severity and continues to do so.  He has stated that his entire left side is often numb.  The Veteran has stated that he can drive due to being right-hand dependent; however, he must over-use his right arm in actions such as that due to an increased feeling of numbness.

In the initial 2008 VA examination, it was recommended that an electromyelogram study (EMG) be conducted to evaluate the severity of the disorder.  It does not appear as if such a test was ever afforded.  Moreover, while the 2010 and 2011 VA examinations pertaining to headaches seemed to indicate a normal neurological presentation, no specific questioning was put to the Veteran regarding his alleged paresthesias and limitations due to numbness, and as noted, no in-depth EMG studies were conducted (as had initially been requested in 2008).  The Veteran's Central Office hearing was subsequent to the 2010 and 2011 cursory neurological examinations, and based off of the Veteran's testimony, there is an allegation of a growth in severity since those assessments were afforded.  

In claims where an increase in rating is sought, it is paramount that such an understanding be contained in the claims folder.  As noted, the 2010 and 2011 assessments focused on migraine headaches, did not address the 2008 request for EMG study, and the Veteran has alleged significantly greater symptoms that what was described in the cursory sentences contained in the examination report.  Accordingly, a new examination addressing the severity of the service-connected left ulnar neuropathy is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a VA podiatry examination.  The examiner is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a right foot disorder other than service-connected hammertoes and corns.  Should such a disorder be present, the examiner should opine as to if it at least as likely as not that the condition had causal origins in service, to include episodes of lower extremity pain while climbing ladders aboard ship or, alternatively, if it is at least as likely as not that any other right foot disorder was caused or aggravated beyond the natural course of the disease process by the service-connected bilateral hammertoes and corns.   The examiner must provide rationales for all conclusions reached.  

2.  The Veteran is to be afforded a VA neurology examination.  The examiner is asked to determine the current level of severity of the Veteran's service-connected left ulnar neuropathy.  The examiner should utilize all necessary testing, to include EMG studies unless contraindicated, to determine the level of disablement associated with the service-connected disorder.  The examiner must provide rationales for all conclusions reached.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and dispatch the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


